PeR Cueiam.
On hearing of appeal in this Court, it was not controverted that the Board of Elections aforesaid has proceeded as authorized, so that now the matter is a fact accomplished, that is, fait ac-compli. Decisions of this Court uniformly hold that where pending an appeal to this Court from an order dissolving a temporary restraining order, the act sought to be restrained has been consummated, question as to whether defendants should have been restrained pending final hearing becomes academic, and the appeal will be dismissed. So, be it, here! See Austin v. Dare County, 240 N.C. 662, 83 S.E. 2d 702.
Appeal dismissed.